DETAILED ACTION
1. 	This office action is in response to an amendment filed on 06/21/2022. As the result of the examiner’s amendment claims 2, 8 and 14 are canceled. Thus, claims 1, 3-7, 9-13 and 15-20 are pending. Claims 1, 7 and 13 are independent and each independent claim is amended.  
Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	On June 28, 2022, applicant's representative attorney Allan Braxdale, Reg. No. 64,276 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Allan Braxdale, Reg. No. 64,276, on June 28, 2022.

	The application has been amended as follows:
In the claims:





1.	(Currently Amended)  A method for controlling a manufacturing process comprising:	receiving, by one or more processors of a synthesizer device, a blueprint corresponding to a product to be manufactured, wherein the blueprint comprises bill of materials (BOM) information and identifies intellectual property (IP) providers associated with a plurality of subcomponents of the product;	executing, by the one or more processors, a synthetization engine against the blueprint to produce a set of machine commands for manufacturing the one or more subcomponents of the product, wherein execution of the synthetization engine against the blueprint includes:		transmitting a machine command request to each of the IP providers;		receiving, from each of the IP providers, machine command information specifying one or more commands, wherein the machine command information received from each of the IP providers is encrypted; and		partitioning the machine command information received from each of the IP providers into one or more groups of machine commands, each group of machine commands of the one or more groups of machine commands corresponding to at least one subcomponent; and	transmitting, by the one or more processors, a machine command message to a manufacturer device, the machine command message comprising the one or more groups of machine commands and identifying the IP providers corresponding to each group of machine commands, the machine command message configured to facilitate communication between the manufacturer device and the IP providers to control a manufacturing process to produce the plurality of subcomponents, wherein the communication between the manufacturer device and the IP providers includes: 
transmitting a cipher text obtained from the encrypted information in the machine command message to each of the IP providers; and 
receiving decrypted machine commands from the IP providers, the decrypted machine commands executable by a manufacturing machine to manufacture one of the subcomponents.
2.	(Canceled)  
3.	(Original)  The method of claim 1, wherein the machine command message comprises a plurality of zero knowledge queries, and wherein the communication between the manufacturer device and the IP providers includes transmitting the plurality of zero knowledge queries to each of the IP providers and receiving, from the IP providers, machine commands executable by manufacturing machines to manufacture the plurality of the subcomponents.
4.	(Original)  The method of claim 1, wherein the BOM included in the blueprint comprises a set of zero knowledge queries configured to obfuscate the one or more subcomponents from the synthesizer device, and wherein the synthetization engine is configured to submit the set of zero knowledge queries to the IP providers to obtain the machine command information.
5.	(Original)  The method of claim 1, wherein the machine command information is not encrypted and the synthetization engine is configured to encrypt the machine command information prior to generating the machine command message.
6.	(Original)  The method of claim 1, wherein the synthesizer device is one of a plurality of synthesizer devices, and wherein the blueprint provided to the synthesizer device includes information for a first portion of the product, the first portion of the product comprising the plurality of subcomponents, and wherein a second blueprint associated with a second portion of the product is provided to another synthesizer of the plurality of synthesizers to manufacture additional subcomponents of the product.
7.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for controlling a manufacturing process, the operations comprising:	receiving, at a synthesizer device, a blueprint corresponding to a product to be manufactured, wherein the blueprint comprises bill of materials (BOM) information and identifies intellectual property (IP) providers associated with a plurality of subcomponents of the product;	executing a synthetization engine against the blueprint to produce a set of machine commands for manufacturing the one or more subcomponents of the product, wherein execution of the synthetization engine against the blueprint includes:		transmitting a machine command request to each of the IP providers;		receiving, from each of the IP providers, machine command information specifying one or more commands, wherein the machine command information received from each of the IP providers is encrypted; and		partitioning the machine command information received from each of the IP providers into one or more groups of machine commands, each group of machine commands of the one or more groups of machine commands corresponding to at least one subcomponent; and	transmitting, from the synthesizer device, a machine command message to a manufacturer device, the machine command message comprising the one or more groups of machine commands and identifying the IP providers corresponding to each group of machine commands, the machine command message configured to facilitate communication between the manufacturer device and the IP providers to control a manufacturing process to produce the plurality of subcomponents, wherein the communication between the manufacturer device and the IP providers includes: 
transmitting a cipher text obtained from the encrypted information in the machine command message to each of the IP providers; and 
receiving decrypted machine commands from the IP providers, the decrypted machine commands executable by a manufacturing machine to manufacture one of the subcomponents.
8.	(Canceled)  
9.	(Original)  The non-transitory computer-readable storage medium of claim 7, wherein the machine command message comprises a plurality of zero knowledge queries, and wherein the communication between the manufacturer device and the IP providers includes transmitting the plurality of zero knowledge queries to each of the IP providers and receiving, from the IP providers, machine commands executable by manufacturing machines to manufacture the plurality of the subcomponents.
10.	(Original)  The non-transitory computer-readable storage medium of claim 7, wherein the BOM included in the blueprint comprises a set of zero knowledge queries configured to obfuscate the one or more subcomponents from the synthesizer device, and wherein the synthetization engine is configured to submit the set of zero knowledge queries to the IP providers to obtain the machine command information.
11.	(Original)  The non-transitory computer-readable storage medium of claim 7, wherein the machine command information is not encrypted and the synthetization engine is configured to encrypt the machine command information prior to generating the machine command message.
12.	(Original)  The non-transitory computer-readable storage medium of claim 7, wherein the synthesizer device is one of a plurality of synthesizer devices, and wherein the blueprint provided to the synthesizer device includes information for a first portion of the product, the first portion of the product comprising the plurality of subcomponents, and wherein a second blueprint associated with a second portion of the product is provided to another synthesizer of the plurality of synthesizers to manufacture additional subcomponents of the product. 
13.	(Currently Amended)  A system for controlling a manufacturing process, the system comprising:	a synthesizer device having one or more processors and a memory communicatively coupled to the one or more processors, wherein the one or more processors are configured to:		receive a blueprint corresponding to a product to be manufactured, wherein the blueprint comprises bill of materials (BOM) information and identifies intellectual property (IP) providers associated with a plurality of subcomponents of the product;		execute a synthetization engine against the blueprint to produce a set of machine commands for manufacturing the one or more subcomponents of the product, wherein execution of the synthetization engine against the blueprint includes:			transmitting a machine command request to each of the IP providers;			receiving, from each of the IP providers, machine command information specifying one or more commands, wherein the machine command information received from each of the IP providers is encrypted; and			partitioning the machine command information received from each of the IP providers into one or more groups of machine commands, each group of machine commands of the one or more groups of machine commands corresponding to at least one subcomponent; and		transmit a machine command message to a manufacturer device, the machine command message comprising the one or more groups of machine commands and identifying the IP providers corresponding to each group of machine commands, the machine command message configured to facilitate communication between the manufacturer device and the IP providers to control a manufacturing process to produce the plurality of subcomponents, wherein the communication between the manufacturer device and the IP providers includes: 
transmitting a cipher text obtained from the encrypted information in the machine command message to each of the IP providers; and 
receiving decrypted machine commands from the IP providers, the decrypted machine commands executable by a manufacturing machine to manufacture one of the subcomponents.
14.	(Canceled)  
15.	(Original)  The system of claim 13, wherein the machine command message comprises a plurality of zero knowledge queries, and wherein the communication between the manufacturer device and the IP providers includes transmitting the plurality of zero knowledge queries to each of the IP providers and receiving, from the IP providers, machine commands executable by manufacturing machines to manufacture the plurality of the subcomponents.
16.	(Original)  The system of claim 13, wherein the BOM included in the blueprint comprises a set of zero knowledge queries configured to obfuscate the one or more subcomponents from the synthesizer device, and wherein the synthetization engine is configured to submit the set of zero knowledge queries to the IP providers to obtain the machine command information.
17.	(Original)  The system of claim 13, wherein the synthetization engine is configured to encrypt the machine command information prior to generating the machine command message.
18.	(Original)  The system of claim 13, wherein the synthesizer device is one of a plurality of synthesizer devices, and wherein the blueprint provided to the synthesizer device includes information for a first portion of the product, the first portion of the product comprising the plurality of subcomponents, and wherein a second blueprint associated with a second portion of the product is provided to another synthesizer of the plurality of synthesizers to manufacture additional subcomponents of the product.
19.	(Original)  The system of 13, wherein the machine command message includes a plurality of cipher texts and identifiers corresponding to each cipher text of the plurality of cipher texts, each identifier mapping a particular cipher text to one of the subcomponents of the plurality of subcomponents, and wherein the cipher text and identifier for a data set that facilitates retrieval of one or more machine commands from the IP provider.
20.	(Original)  The system of claim 13, wherein the machine command information comprises encrypted information and one or more keys, and wherein the one or more processors are configured to extract portions of the encrypted information based on the one or more keys to generate the machine command message, the one or more groups of machine commands comprising the extracted portions of the encrypted information.

Response to Arguments
5. 	Applicant’s arguments filed on June 21, 2022 have been fully considered and are persuasive.  Furthermore, all the rejections such as 35 USC § 112 (b) are withdrawn. 
Allowable Subject Matter
6.	Claims 1, 3-7, 9-13 and 15-20 are allowed. 
7.	The following is an examiner’s statements of reasons for allowance: 
8. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 7 and 13.  Claims 1-20 were allowed in the previous office action. These are prior arts that are found when the search is updated.

A.	US Patent No. 8271336 B2 to Mikurak discloses a system, method and article of manufacture are provided for a first business entity to provide a network-based supply chain framework for collaborative order management between at least a second and a third independent business entity, such as a service provider, vendor, reseller, manufacturer and the like. A request for an order is received over a network with an automated system, from at least a second business entity. The order is transmitted over a network, with an automated system, to at least the third business entity. Information is received from the third business entity relating to a status of completion of the order by the third business entity using a network. The progress in completing the order is tracked based on the information received from the third business entity. Progress reports from the tracking are generated periodically; and transmitted to the second business entity using the network.

B.	US PG Pub No. 2006/0178918 A1 to Mikurak disclose a system, method, and article of manufacture are provided for technology sharing during demand and supply planning in a network-based supply chain environment. Steps included are providing locator and mapping capabilities utilizing the network. Technology that includes streaming audio, stereo audio and video data is also shared utilizing the network. Encryption capabilities for the technology are also included. Further, searching capabilities are provided utilizing the network in addition to logging events and passive user profiling. The event logging includes logging network operations. User profile data is automatically received and stored. User profile data includes user identity, state, preferences and interests. User profile data is also automatically exported to an active profile manager which automatically adds additional user profile data. Additional user profile data includes information related to whether the user is a service provider or a manufacturer and the location of user.

C. 	US PG Pub No. 2017/0054721 A1 to Meriac discloses a method that includes obtaining, by a data processing device, first secret data associated with a first user and corresponding to a first location of a remote resource. The method further includes generating, using the first secret data, a first uniform resource locator (URL) usable to obtain the first location, and accessing the first location using the first URL. The method further includes obtaining, in response to transfer of usage rights of the data processing device from the first user to a second user, second secret data associated with the second user and corresponding to a second location of the remote resource. The method further includes generating, using the second secret data, a second URL usable to obtain the second location, and accessing the second location using the second URL. The second location is inaccessible via the first URL. The first location is inaccessible via the second URL.
D. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts including those cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1, 7 and 13. For this reason, the specific claim limitations recited in independent claims 1, 7 and 13 taken as whole are found to be allowable.
9.	 The dependent claims which are dependent on the above independent claims 1, 7 and 13 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

10.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498